As filed with the U.S. Securities and Exchange Commission on February 8, 2016 File No.333-195493 File No.811-22961 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 3 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 6 x Alpha Architect ETF Trust (Exact Name of Registrant as Specified in Charter) 213 Foxcroft Road Broomall, Pennsylvania 19008 (Address of Principal Executive Offices, Zip Code) (215) 882-9983 (Registrant’s Telephone Number, including Area Code) Wesley R. Gray 213 Foxcroft Road Broomall, Pennsylvania 19008 (Name and Address of Agent for Service) Copy to: Don E. Felice McCarter & English, LLP 1600 Market Street, Suite 3900 Philadelphia, PA 19103 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 3 to the Alpha Architect ETF Trust (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 2 on FormN-1A filed January 28, 2016.This PEA No. 33 is filed for the sole purpose of submitting the XBRL exhibits for the risk return summary first provided in PEA No. 2 to the Trust’s Registration Statement for its series: ValueShares U.S. Quantitative Value ETF, ValueShares International Quantitative Value ETF, MomentumShares U.S. Quantitative Momentum ETF, and MomentumShares International Quantitative Momentum ETF. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement on Form N-1A under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 3 to the Registrant’s Registration Statement (File No. 333-195493) to be signed on its behalf by the undersigned, duly authorized, in the City of Broomall, State of Pennsylvania, on this 8th day of February, 2016. ALPHA ARCHITECT ETF TRUST By: /s/ Wesley R. Gray Wesley R. Gray President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Wesley R. Gray Trustee and President February 8, 2016 Wesley R. Gray /s/ John R. Vogel Treasurer February 8, 2016 John R. Vogel /s/ Daniel Dorn Trustee February 8, 2016 Daniel Dorn* /s/ Michael Pagano Trustee February 8, 2016 Michael Pagano* /s/ Tom Scott Trustee February 8, 2016 Tom Scott* By: /s/ Wesley R. Gray Wesley R. Gray Attorney-in-Fact (Pursuant to Power of Attorney incorporated herein by reference) C-1 EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
